     Case 1:20-cr-00115-DAD-BAM Document 55 Filed 07/21/21 Page 1 of 3


1    HEATHER E. WILLIAMS, CA Bar No. 122664
     Federal Defender
2    MEGHAN D. MCLOUGHLIN, NY Bar No. 5342100
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    DAVID ALLEN JONES
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00115-DAD-BAM
12                     Plaintiff,                  ORDER FOR RELEASE AND
                                                   TRANSPORT TO DELANCEY
13    vs.                                          STREET
14    DAVID ALLEN JONES,
15                    Defendant.
16
17          IT IS HEREBY ORDERED that defendant David Allen Jones (Fresno County Sheriff’s
18   Office JID No. 1484671) shall be released from the Fresno County Jail on Thursday, July 22,
19   2021 at 7:00 a.m. and immediately and directly transported to the Delancey Street Foundation
20   residential rehabilitation program, 600 Embarcadero, San Francisco, for an intake interview for
21   the program’s two-year residential program. To ensure his safe and immediate transport to
22   Delancey Street, the Jail will release Mr. Jones only to the custody of Kevin Mitchel, Federal
23   Defender Office representative. Mr. Mitchel agrees to transport Mr. Jones directly to the
24   Delancey Street program
25          If Mr. Jones is accepted into the program, and if he chooses to enroll in the program, Mr.
26   Jones will remain at Delancey Street to participate in the program. If Mr. Jones is not accepted
27   into the program, or if he chooses to not enroll in the program, Mr. Mitchel will immediately and
28   directly return Mr. Jones to the Fresno County Jail by no later than 11:00 p.m. on July 22, 2021.
     Case 1:20-cr-00115-DAD-BAM Document 55 Filed 07/21/21 Page 2 of 3


1            While enrolled in the program, Mr. Jones is ordered to participate and remain in the
2    program until he satisfies the requirements of the two-year residential program, or until further
3    order of this Court, whichever occurs first. During this time, Mr. Jones will be subject to the
4    following conditions of release:
5        1. You must report to and comply with the rules and regulations of the Pretrial Services
6           Agency;

7        2. You must report by telephone to the Pretrial Services Agency upon your arrival at the
            Delancey Street Program;
8
9        3. You must restrict your travel to Northern District of California and Eastern District of
            California unless otherwise approved in advance by the pretrial services officer;
10
         4. Report any contact with law enforcement to your Pretrial Services Officer within 24 hours;
11
12       5. You must reside and participate in the substance abuse treatment program at Delancey
            Street Foundation inpatient facility, in San Francisco, and comply with all the rules and
13          regulations of the program. You must remain at the inpatient facility until released by the
14          pretrial services officer; A responsible party, approved by Pretrial Services, must escort
            you to all required court hearings and escort you back to the inpatient facility upon
15          completion of the hearing;
16
         6. You must not possess, have in your residence, or have access to a firearm/ammunition,
17          destructive device, or other dangerous weapon; additionally, you must provide written
            proof of divestment of all firearms/ammunition currently under your control;
18
19       7. You must refrain from any use of alcohol or any use of a narcotic drug or other controlled
            substance without a prescription by a licensed medical practitioner; and you must notify
20          Pretrial Services immediately of any prescribed medication(s). However, medicinal
21          marijuana prescribed and/or recommended may not be used;

22       8. You must submit to drug and/or alcohol testing as approved by the pretrial services officer.
            You must pay all or part of the costs of the testing services based upon your ability to pay,
23
            as determined by the pretrial services officer;
24
         9. Upon successful completion of the Delancey Street Program, you must participate in a
25          program of medical or psychiatric treatment, including treatment for drug or alcohol
26          dependency, as approved by the pretrial services officer. You must pay all or part of the
            costs of the counseling services based upon your ability to pay, as determined by the pretrial
27          services officer;
28

                                                      -2-
      Jones: Order for Release
     Case 1:20-cr-00115-DAD-BAM Document 55 Filed 07/21/21 Page 3 of 3


1        10. Upon successful completion of the Delancey Street Program, you must reside at an address
2            approved by Pretrial Services and you must not change your residence or absent yourself
             from this residence for more than 24 hours without prior approval of the PSO; and
3
         11. Your release is delayed until July 22, 2021 at which time you will be released from the
4
             Fresno County Jail directly to Kevin Mitchel from the Federal Defender’s Office, for
5            immediate transportation to the Delancey Street Program in San Francisco.
6            A copy of this Order will be provided to Mr. Jones upon his release.
7            If Mr. Jones voluntarily leaves the program at any time prior to completing the program,
8    or if he is terminated from the program for any reason, he is ordered to immediately inform his
9    pretrial services officer and follow all instructions given by that officer.
10
     IT IS SO ORDERED.
11
12       Dated:       July 20, 2021
                                                         UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -3-
      Jones: Order for Release
